In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-345V
                                     Filed: January 4, 2018
                                         UNPUBLISHED


    BILLIE K. DAMET,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Paul Walkinshaw, Rawls Law Group, Fairfax, VA, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On March 14, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza (“flu”) vaccination administered on
September 30, 2015. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On October 27, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On January 4, 2018, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$147,845.27 consisting of $725.50 in past unreimbursable expenses; $7,119.77 in past


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
lost wages, and $140,000.00 for pain and suffering. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $147,845.27 (consisting of $725.50 for past
unreimbursable expenses; $7,119.77 for past lost wages, and $140,000.00 for pain
and suffering in the form of a check payable to petitioner, Billie K. Damet. This
amount represents compensation for all damages that would be available under §
300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

BILLIE K. DAMET,

                        Petitioner,

            v.                                          No. 17-345V
                                                        Chief Special Master Dorsey
SECRETARY OF HEALTH AND                                 ECF
HUMAN SERVICES,

                        Respondent.


                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 14, 2017, Billie K. Damet (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a right shoulder injury related to vaccine administration

(“SIRVA”), which was caused-in-fact by an influenza (“flu”) vaccination administered on

September 30, 2015. Respondent filed his Rule 4(c) Report conceding entitlement to

compensation on October 26, 2017. The Chief Special Master issued a Ruling on Entitlement on

October 27, 2017.

       I.         Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$147,845.27, consisting of past unreimbursable expenses ($725.50), past lost earnings

($7,119.77), and pain and suffering ($140,000.00), which represents all elements of compensation

to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.


1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                 1
         II.    Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $147,845.27 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                               Respectfully submitted,

                                               CHAD A. READLER
                                               Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               ALEXIS B. BABCOCK
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               s/Lisa A. Watts
                                               LISA A. WATTS
                                               Senior Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Tel.: (202) 616-4099

DATED: January 4, 2018




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                 2